Case 0:19-cv-61430-AHS Document 264-2 Entered on FLSD Docket 09/22/2021 Page 1 of 3




                            Exhibit 2
Case 0:19-cv-61430-AHS Document 264-2 Entered on FLSD Docket 09/22/2021 Page 2 of 3



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CV-61430-SINGHALAM.LE


    ELIZABETH E. BELIN,et aL,
                                                                         CLASS ACTION
                    Plaintiffs,

    V.




    HEALTH INSURANCE INNOVATIONS,INC.,
    etal..

                    Defendants.



                        DECLARATION OF MICHAEL I. GOLDBERG.ESQ.


             Pursuant to 28 U.S.C. § 1746,1, Michael I. Goldberg, Esq., declare as follows:

             1.     I am a partner in the law firm of Akerman LLP and the Receiver over the

   Receivership Entities in FTC v. Simple Health Plans LLC^ No. 18-cv-62593-GAYLES (S.D. Fla.)

  (the “FTC Action”).

             2.     I submit this declaration in support of Plaintiffs’ Motion for Preliminary Approval

   of Class Action Settlement. I have personal knowledge ofthe facts stated herein and,ifcalled upon

   to do so, could and would testify competently thereto.

             3.     I have practiced law for approximately 30 years in the areas of fraud, recovery.

   bankruptcy and reorganizations. I have served as Court-appointed receiver in approximately

  25 District Court enforcement cases (brought by the SEC or FTC); three state-court cases; and as

   Liquidating Trustee in approximately five bankruptcy cases stemming firom Ponzi schemes, with the

   goal of helping victims offi*aud maximize potential returns by identifying, securing and monetizing

   potential assets as efficiently as possible. Recently, I served as receiver in SEC v. Quiros, No. 16-

  cv-21301 (S.D. Fla.), arising from fraudulent investments made by non-U.S. citizens in
Case 0:19-cv-61430-AHS Document 264-2 Entered on FLSD Docket 09/22/2021 Page 3 of 3
                                                            CASE NO. 19-CV-61430-SINGHAL/VALLE



   developments in the Jay Peak, Vermont area          the largest EB-5 visa fraud in U.S. history at the

   time the SEC commenced the case in 2016. In the Jay Peak matter, I have secured over $200 million

   in recoveries. I also regularly lecture on receiverships and Ponzi schemes to regulators and legal

   groups throughout the country. Most recently, I was appointed receiver over the Champlain South

   Condominium Association, an appointment that arose out of the tragedy that occurred on June 24,

   2021,in Surfside, Florida.

            4.      In late 2018,the FTC filed a lawsuit against Simple Elealth Plans EEC and related

   entities and individuals (collectively, “Simple Elealth”) alleging that Simple Health misled

   consumers to helieve they were buying comprehensive medical insurance when they were really

   buying limited benefit indemnity plans and medical discount plans. I was appointed Receiver

   shortly thereafter. On April 16, 2019,1 attended an evidentiary hearing before Judge Gayles from

   which he issued an order finding that “[tjhough consumers believed they were purchasing

   comprehensive health insurance coverage, [Simple Health] sold them practically worthless limited

   indemnity or discount plans.

            5.      To the best of my knowledge. Simple Health was the largest distributor of limited

   benefit indemnity plans and medical discount plans for Health Insurance Innovations, Inc.(“HII”)

   and approximately 82% ofthe class members in this Belin v. ////lawsuit are Simple Health victims.

            6.      I attended both mediations in this Belin v. ////lawsuit. I am familiar with the terms


   ofthe settlement that eventually arose from the second mediation. As Receiver in the FTC Action,

   I support the settlement, as it provides tens of millions of dollars in additional recoveries for victims

   of Simple Health, and thus is a substantial benefit to the Receivership Estate.

            I declare under penalty of perjury that the foregoing is true      .'.correct.
                                                                               \


    Dated: September 17, 2021.                      Michael I. Goldberi     ,sq.
                                                    As Receiver for Smple H^lth Receivership Entities
